Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Justin Smith appeals the district court’s order denying his self-styled “Motion to Defer Payment Schedule” of his court-ordered criminal monetary penalties. Because the district court was without authority to grant the relief sought by Smith in his motion to defer, we affirm the district court’s order. See United States v. Smith, No. 5:05-cr-00207-F-1 (E.D.N.C. Nov. 22, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.